FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September , 2015 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Empresa Nacional de Electricidad S.A. Securities Registration Record N° 0114 Santiago, September 15, 2015 Ger. Gen. N° 140 / 2015 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador Bernardo O’Higgins N°1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Empresa Nacional de Electricidad S.A. (“Endesa Chile” or the “Company”), I hereby inform you of the following significant event. In connection with the corporate reorganization initiative informed through significant events dated April 22, April 28, and July 27, 2015, and which is currently under review and analysis by the Board of Directors of the Company, it is reported that the Board of Empresa Nacional de Electricidad S.A., at an extraordinary session held today, has decided by a majority of its members, with the 4 independent directors voting against, to appoint an independent appraiser for the purpose of complying with the requirements of the Superintendence of Securities and Insurance in its Official Letter No. 15452 of July 20, 2015, to issue a report of the estimated value of the companies that eventually will be merged and estimations of the corresponding exchange ratios if the corporate reorganization is carried out under the terms described in the significant event dated July 27, 2015. Mr. Colin Becker has been appointed as the independent appraiser. Sincerely yours, Ignacio Quiñones General Counsel Endesa Chile - Teléfono (56) 22630 9000 - Casilla 1557 - Correo Central - Santiago de Chile c.c.: - Superintendent of Pensions - National Economic Prosecutor's Office - Santiago Stock Exchange - General Management - Electronic Exchange of Chile - General Management - Valparaiso Stock Exchange - General Management - Fitch Ratings Risk Ltda. - General Management - Feller Rate Risk Rating Ltda -. (At .: Mr. Nicholas Martorell) - Risk Classification Commission - General Management (At. : Alejandro Muñoz) - Bondholders (At. : Mr. Andrés Sepúlveda) - Central Securities Depository - General Management - Mr. Fabio Bonomo - Mr. Jorge Ramos Filipa - Enersis S.A. - General Management - Enersis S.A. – Legal - Enersis S.A. - Audit - Enersis S.A. - Regional Finance - Enersis S.A. - Communications - Enersis S.A. - Compliance and Capital Markets - Endesa Chile - Administration and Finance - Endesa Chile - Communications - Endesa Chi le - Accounting - Endesa Chile - Legal - Endesa Chile - Investor Relations Endesa Chile - Teléfono (56) 22630 9000 - Casilla 1557 - Correo Central - Santiago de Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMPRESA NACIONAL DE ELECTRICIDAD S.A. BY: /S/ Valter Moro Valter Moro Chief Executive Officer Dated:
